Citation Nr: 0531572	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  92-07 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder, to include hypertension.

2.  Entitlement to a compensable rating for tonsillitis.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran's spouse


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran had active duty for training from February 1968 
to June 1968 and served on active duty from October 1969 to 
May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  The veteran's case was remanded for additional 
development in February 1993, February 1998, and most 
recently in November 2003.  It is again before the Board for 
appellate review.


The issue of entitlement to a compensable rating for 
tonsillitis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran had evidence of a chronic disease, 
hypertension, during service in 1968.

2.  There is competent medical evidence of record that 
relates the veteran's currently diagnosed hypertension to 
service.





CONCLUSION OF LAW

The veteran's hypertension was incurred as a result of active 
service.  38 U.S.C.A. §§ 101, 1110 (West 2002); 38 C.F.R. §§ 
3.6, 3.303, 3.304, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

There has been some question as to whether the veteran served 
on active duty for training (ACDUTRA) from February 1968 to 
June 1968.  The evidence of record includes orders, dated 
February 5, 1968, for the veteran to report for ACDUTRA on 
February 29, 1968, a DD Form 220, Active Duty Report, from 
the U. S. Army Reception Station, Fort Polk, Louisiana, that 
documented that that the veteran reported for ACDUTRA on 
February 29, 1968, and a release from active duty (REFRAD) 
physical examination report dated in June 1968.  The SF-88, 
Report of Physical Examination, noted that the examination 
was conducted at the U. S. Army Hospital at Ft. Polk.  

The Board finds that the evidence clearly establishes that 
the veteran performed a period of ACDUTRA at Ft. Polk for the 
period from February 1968 to June 1968.  The orders, DD Form 
220, and REFRAD physical examination show that he was ordered 
to report on February 29, 1968, that he did so report for the 
purpose of ACDUTRA, and the June 1968 physical examination, 
performed at Ft. Polk, was for the purpose of the veteran's 
release from active duty for training.  

The veteran had an enlistment physical examination for the 
Puerto Rico Army National Guard (PRANG) in October 1967.  The 
veteran did not give a history of high blood pressure 
(hypertension).  No abnormalities were noted on the physical 
examination.  The veteran's single blood pressure reading was 
140/80.  As noted, supra, the veteran was afforded a physical 
examination in June 1968.  He again did not report a history 
of hypertension.  However, the single blood pressure reading 
for the physical examination was 160/100.  

The veteran later served on active duty from October 1969 to 
May 1971.  He had a physical examination in December 1969.  
The veteran did not list a history of hypertension on his 
medical history.  No abnormalities were noted on the physical 
examination.  The single blood pressure reading was 122/80.  
Service medical records (SMRs) for this period of service 
reflect that the veteran was seen on numerous occasions 
between May 1970 and May 1971 for symptoms variously 
described as tonsillitis, upper respiratory infection, sore 
throat, pharyngitis, flu and a persistent viral infection.  
However, no blood pressure readings were listed.  The veteran 
had a separation examination in April 1971.  There were no 
abnormalities noted on examination.  The veteran's blood 
pressure was recorded as 130 (or 132)/76.

The veteran submitted his initial claim for service-connected 
disability compensation benefits in April 1974.  At the time 
he was claiming entitlement to service connection for 
residuals of throat infections.

The veteran was afforded a VA examination in July 1974.  One 
of the diagnoses provided was hypertension.

Service connection was granted for tonsillitis by way of a 
rating decision dated in October 1974.  The veteran was 
assigned a noncompensable disability rating that has remained 
in effect until the present.

The veteran submitted a claim for an increased rating for his 
service-connected tonsillitis in March 1976.  He was afforded 
a VA examination in May 1976.  He was again diagnosed with 
hypertension.  

The veteran submitted his current claim for an increased 
rating for his tonsillitis in June 1987.  He also included 
copies of private medical records from O. F. Corretjer, M.D., 
for the period from June 1974 to November 1987, and from J. 
M. Aguilo Zambrana, M.D., for the period from February 1977 
to June 1987.

Dr. Corretjer primarily treated the veteran for chronic 
tonsillitis, to include a tonsillectomy in August 1974.  His 
records documented such treatment from 1974 to 1987.  Dr. 
Aguilo Zambrana began treating the veteran for hypertension 
in February 1977.  In a June 1987 statement Dr. Aguilo 
Zambrana reviewed his history of treatment for the veteran.  
He did not provide an opinion as to the etiology of the 
veteran's hypertension.

The veteran was afforded a VA cardiology examination in 
February 1988.  He was diagnosed with hypertensive 
cardiovascular disease and paroxysmal atrial fibrillation.

The veteran submitted a statement in support of his claim 
from Dr. Aguilo Zambrana in August 1989.  

This is to certify that [the veteran] has 
been under my care since 2-22-77, because of 
recurrent episodes of pharyngitis & 
laryngotracheitis.  While in Army he was 
discharged with Chronic Tonsillitis.  In 1974 
he had Tonsillectomy at Doctor's Hospital by 
Dr. Corretjer.  Despite tonsillectomy he has 
continued having bi-monthly episodes of 
pharyngitis and intermittent 
laryngotracheitis with occasional progression 
to bronchitis.  He has been treated with 
antibiotics, serial injections of gamma 
globulin.  Despite treatment he has continued 
having recurrent episodes of pharyngitis to 
this date.  In addition he has had atrial 
fibrillation which might be a manifestation 
of rheumatic fever, carditis causing atrial 
fibrillation.  I believe his pharyngitis and 
cardiac condition are related and service 
connected.

Statement from Dr. Aguilo Zambrana dated in August 1989.

The veteran's spouse testified on his behalf at a hearing in 
January 1990.  The hearing focused on the veteran's pending 
claim for an increased rating for his service-connected 
tonsillitis and entitlement to nonservice-connected 
disability pension benefits.  The veteran's representative 
noted that the veteran was also claiming entitlement to 
service connection for a cardiac condition.  He contended 
that the veteran developed rheumatic fever because of his 
tonsillitis.  The representative further contended that the 
rheumatic fever caused the veteran's cardiac condition.  

The veteran was afforded a VA cardiology examination in 
September 1991.  The veteran gave a history of being 
evaluated for high blood pressure in service in 1970.  He 
said he was put on 72 hours of bedrest and rechecked.  He 
said his blood pressure was found to be normal and no 
treatment was provided.  The diagnoses were hypertensive 
cardiovascular disease, paroxysmal atrial fibrillation and 
premature ventricular contractions (PVCs), left ventricular 
concentric hypertrophy, and normal left ventricular ejection 
fraction.  The examiner did not provide an opinion regarding 
the etiology of any of the diagnoses.

The Board remanded the veteran's case in February 1993.

The veteran was afforded a VA cardiology examination in March 
1994.  The veteran gave a history of treatment for 
hypertension in service in 1970.  He also said that he had 
atrial fibrillation with a very rapid ventricular response.  
The veteran had experienced episodic paroxysm of arrhythmia 
since that time.  The examiner said that the veteran had 
undergone thorough diagnostic work up with no definite 
etiology diagnosis except for the possibility of his 
hypertension.  The diagnoses were hypertensive cardiovascular 
disease, paroxysm atrial fibrillation now on sinus rhythm, 
premature atrial contractions, and PVCs.  The examiner opined 
that there was no relationship between the veteran's heart 
condition and his tonsillectomy.  

The Board again remanded the veteran's case for additional 
development in February 1998.  The veteran was afforded a VA 
cardiology examination in May 1998.  The examiner recorded a 
history from the veteran of presenting with a series of 
throat infections in 1971.  The veteran said that he was 
later told he had rheumatic fever as he developed a series of 
multiple joint problems with rapid initial recovery.  The 
veteran also gave a history of PVCs and other arrhythmia.  
The examiner said that, over the years, the main arrhythmia 
described on record had been paroxysmal atrial fibrillation 
and this had continued until the present.  The examiner said 
that to ascribe the initial arrhythmia to a rheumatic 
carditis condition would seem likely except for the fact that 
the arrhythmia went on to run a chronic course until the 
present.  The examiner said that, as far as the veteran could 
tell, and based on his review of the records, there was no 
documentation of valvular heart disease, a sine qua non of 
rheumatic heart disease.  The examiner said that arterial 
hypertension had been documented since 1971 and had remained 
difficult to control.  The examiner noted that an 
echocardiogram from October 1987 revealed concentric left 
ventricular hypertrophy.  He added that this filled the 
criteria for a definitive diagnosis of hypertensive 
cardiovascular disease and that the described arrhythmia may 
very well be secondary to the condition.

The examiner reported that there was no documented evidence 
of rheumatic heart disease or thyroid cardiac disease.  
Further, a diagnosis of arteriosclerotic heart disease was 
likewise unlikely.  The examiner said that the veteran was 
scheduled for electrophysiologic arrhythmia studies as well 
as cardiac catheterization to be performed by his private 
physician in the next few weeks.  He said that a definitive 
etiologic diagnosis most probably would come out of the 
studies.  The examiner said that the veteran's paroxysmal 
atrial fibrillation and other arrhythmias were the cause of 
his complaints of palpitations, chest discomfort and 
breathlessness.  The examiner said that the etiology of these 
remained undiagnosed and that a diagnosis may be possible 
following the veteran's testing.  Finally, the examiner said 
that the only documented evidence pointed to hypertensive 
cardiovascular disease with left ventricular hypertrophy and 
paroxysmal atrial fibrillation compensated as his only 
documented diagnoses.

The examiner added that it was his opinion that the veteran's 
cardiac conditions were not related to his throat problems.

The veteran did not submit any additional private medical 
records, to include the results of any testing that was 
referenced by the VA examiner.

His case was returned to the Board in November 2001.

The Board wrote to the veteran that the Board would undertake 
additional development in the case in September 2002.  
Efforts were made to obtain additional military records for 
the veteran.  The case was remanded in November 2003.  The 
remand was necessitated as a result of a decision in Disabled 
Am. Veterans v. Sec'y of Veterans Affairs, 327, F.3d 1339 
(Fed. Cir. 2003) (DAV).  

The veteran was afforded a VA cardiology examination in June 
2004.  The examiner said that the veteran was first found to 
be hypertensive during basic training in 1968.  The examiner 
also gave a history of the veteran having an elevated blood 
pressure and experiencing paroxysmal atrial fibrillation 
while stationed in Germany.  The examiner noted that the 
veteran's blood pressure was normal at the time of his 
separation in 1971.  The examiner further noted that the 
veteran had blood pressure readings ranging between 150/100 
and 160/110 at the time of his 1974 VA examination.  The 
examiner provided a diagnosis of hypertensive cardiovascular 
disease with paroxysmal atrial fibrillation.  The examiner 
opined that it was at least as likely as not that the 
veteran's hypertension began during his period of active 
during basic training in 1968.

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).  In addition, certain 
chronic diseases, including hypertension, may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  Further, a 
disability is service connected if it is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2005).  Moreover, when aggravation of a 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by ACDUTRA, 
or for disability resulting from injury incurred during a 
period of inactive duty training (INACDUTRA).  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a), (d) (2005).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (2005) are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997). 

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

There is no evidence of the veteran having hypertension to a 
compensable degree within one year after service, either in 
1968 or 1971.

The veteran's SMRs do not provide a diagnosis of hypertension 
in service.  However, the veteran was noted to have an 
elevated reading of 160/100 at the time of his release from 
his period of ACDUTRA in June 1968.  He was diagnosed with 
hypertension at the time of his VA examination in July 1974.

Dr. Aguilo Zambrana provided an opinion that linked the 
veteran's cardiac condition (hypertension) to recurrent 
pharyngitis.  However, a VA examiner provided an opinion in 
March 1994 and May 1998 that there was no relationship 
between the veteran's service-connected tonsillitis and his 
claimed cardiac condition.  Further, the same VA examiner 
provided a discussion of the evidence of record and found no 
evidence of rheumatic heart disease.  

In weighing the evidence of record, there is no basis to 
establish service connection for cardiovascular heart 
disease, to include hypertension, as secondary to the 
veteran's service-connected tonsillitis.

The evidence does support a grant of service connection on a 
direct basis.  The veteran's June 1968 release from active 
duty examination shows an elevated blood pressure reading of 
160/100.  Although his later SMRs are negative for a 
diagnosis of hypertension or evidence of elevated blood 
pressure readings, the veteran was diagnosed with 
hypertension at the time of his July 1974 VA examination.  

The May 1998 VA cardiology examiner stated that the veteran's 
cardiac condition was hypertensive cardiovascular disease 
with paroxysmal atrial fibrillation.  The examiner conducted 
a thorough review of the evidence of record in noting that 
this was the only documented diagnosis.  

The June 2004 VA examiner also reviewed the evidence of 
record.  This included the veteran's blood pressure reading 
in June 1968 and what was described as normal blood pressure 
at the time of the veteran's separation in 1971.  The 
veteran's diagnosis of hypertension in 1974 was also noted.  
The examiner then opined that the veteran's current 
hypertension began during his period of ACDUTRA in 1968.  

The Board notes that the examiner did not provide a detailed 
rationale for the opinion.  However, the examiner, as a 
medical professional, reviewed the evidence of record and 
concluded that the current diagnosis of hypertension was 
related to the veteran's military service in 1968.  The 
examiner complied with the requirements of the Board remand 
of November 2003.

The veteran had evidence of a chronic disease in service.  
There is evidence of record that he has had a continuity of 
symptoms since that time.  In light of the confirmed 
diagnosis of hypertensive cardiovascular disease as reported 
in VA examinations of March 1994, May 1998, and July 2004, 
and the opinion of the VA examiner in July 2004, service 
connection for hypertension is warranted.


ORDER

Entitlement to service connection for hypertension is 
granted.


REMAND

The veteran's claim for a compensable rating for his service-
connected tonsillitis has been on appeal for some time.  The 
issue has been remanded by the Board on two prior occasions.  
Unfortunately, the issue was not included in the Board remand 
of November 2003.

Following the November 2003 remand, the Appeals Management 
Center wrote to the veteran to provide him with the notice 
required by the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, in May 2004.  
However, the letter was limited to the issue of service 
connection for a cardiovascular disorder, including 
hypertension.  There is no evidence in the claims file of the 
veteran having been provided with the appropriate notice in 
regard to his claim for a compensable rating for service-
connected tonsillitis.

The VCAA, and its implementing regulations, require that VA 
provide specific notice to claimants regarding information 
needed to complete an application for benefits as well as 
specific notice regarding information or evidence required to 
substantiate a claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 to provide adequate 
notice).  VA also has a duty to assist claimants in the 
development of their claims.  The United States Court of 
Appeals for Veterans Claims (Court), has strictly interpreted 
the requirements to provide the required notice and the duty 
to assist in the development of a claim.  In addition, the 
Court has also held that an additional element of the notice 
required under the VCAA requires that claimants be 
specifically told to submit any evidence that they have in 
their possession.  

In addition, the veteran was last examined for his service-
connected disability in November 2000.  Accordingly, a new 
examination is required to proper evaluate the current status 
of the veteran's disability.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 
2005) are fully complied with and 
satisfied.  See also 38 C.F.R. 
§ 3.159 (2005).  The veteran should 
be specifically told of the 
information or evidence he should 
submit and of the information or 
evidence that VA will obtain with 
respect to his claim for a 
compensable rating.  38 U.S.C.A. 
§ 5103(a) (West 2002).  Among other 
things, the veteran should be told 
to submit any pertinent evidence in 
his possession.

2.  The veteran should be accorded 
an examination to determine the 
nature and extent of the pathology 
which led to his tonsillectomy and 
which continued thereafter.  The 
claims file, and a copy of this 
remand, must be made available to 
the examiner prior to the 
examination.  All necessary tests 
should be conducted, and the 
examiner should review the results 
of any testing prior to completion 
of the report.  All findings should 
be reported in detail.

The examiner is requested to comment 
on the absence or presence (and 
extent) of hoarseness, inflammation 
of the cords or mucous membrane, 
thickening or nodules of the cords, 
polyps, submucous infiltration, or 
pre-malignant changes on biopsy.  

3.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
remaining on appeal.  If any benefit 
sought is not granted, the veteran 
and his representative should be 
furnished with a supplemental 
statement of the case that addresses 
all of the evidence added to the 
record, if any, and afforded an 
opportunity to respond before the 
record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


